                               So Ordered.

         Dated: December 19th, 2018
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                              UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WASHINGTON AT SPOKANE
11
      In re:                                              NO. 18-03197
12
      GIGA WATT INC.,                                     ORDER GRANTING EXECUTIVE
13                                                        FLIGHT, INC.’S MOTION TO COMPEL
                                       Debtor.
                                                          REJECTION OF NON-UNEXPIRED
14                                                        RESIDENTIAL REAL ESTATE LEASE
15

16             This matter having come before this Court upon the Motion of EXECUTIVE

17    FLIGHT, INC. (the “Landlord”) to Compel Rejection of Unexpired Non-Residential Real

18    Estate Lease (the “Motion”) (DKT 28) and the Motion for Expedited Hearing and to Shorten

19    Notice Period and Time to Respond to Landlord, Executive Flight, Inc.’s Motion To Compel

20    Rejection Of Unexpired Non-Residential Real Estate Lease (DKT 27), this Court finds that (i)

21    it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and

22    1334, (ii) this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and venue is

23    proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) proper and adequate notice

24    of the Motion and the opportunity for a hearing thereon have been given and no other or

25    further notice is necessary, and (iv) good and sufficient cause exists for the granting of the

26

     ORDER GRANTING EXECUTIVE FLIGHT, INC.’S MOTION TO            CARNEY BADLEY SPELLMAN, P.S.
     COMPEL REJECTION OF NON-UNEXPIRED RESIDENTIAL                       701 Fifth Avenue, Suite 3600
     REAL ESTATE LEASE – 1                                                 Seattle, WA 98104-7010
                                                                                (206) 622-8020
     EXE001-0005 5614976

      18-03197-FPC11          Doc 55     Filed 12/19/18    Entered 12/19/18 14:23:32            Pg 1 of 2
 1
      relief requested in the Motion after having given due deliberation upon the Motion.
 2
      Therefore,
 3
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
 4
               1.          Executive Flight Inc.’s motion to shorten time to hear Motion to Compel
 5
      Rejection of Unexpired Non-Residential Real Estate Lease is GRANTED.
 6
               2.          The Motion to Compel Rejection of Unexpired Non-Residential Real Estate
 7
      Lease is GRANTED.
 8
               3.          The Lease for the premises located at One Campbell Parkway, East
 9
      Wenatchee, WA 98802 (“Premises”) between Landlord and the Debtor is hereby rejected
10
      effective the date hereof.
11
               4.          Landlord’s right to assert an administrative claim is preserved.
12
               5.          To the extent necessary for Landlord to retake possession of the premises at
13
      issue, Landlord is granted relief from stay, and the 14-day stay under FRBP 4001(a)(3) is
14
      waived.
15

16                                                /// End of Order ///

17    Presented by:
18    Scott R. Weaver
19    Carney Badley Spellman, P.S.
      701 Fifth Avenue, suite 3600
20    Seattle, WA 98104
      (206) 622-8080
21    weaver@carneylaw.com
22

23

24

25
26

     ORDER GRANTING EXECUTIVE FLIGHT, INC.’S MOTION TO                   CARNEY BADLEY SPELLMAN, P.S.
     COMPEL REJECTION OF NON-UNEXPIRED RESIDENTIAL                             701 Fifth Avenue, Suite 3600
     REAL ESTATE LEASE – 2                                                       Seattle, WA 98104-7010
                                                                                      (206) 622-8020
     EXE001-0005 5614976

      18-03197-FPC11              Doc 55     Filed 12/19/18     Entered 12/19/18 14:23:32             Pg 2 of 2
